DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on August 25, 2022. Applicant has amended Claims 1, 8, and 16, and cancelled Claim 5. Claims 1 – 4 and 6 – 20 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous specification and claim objections are withdrawn due to applicant’s amendment. 

Previous 112f interpretations stand. With regards to the “biasing mechanism” interpretation, applicant argues that it may not be applicable since Claim 3 utilizes the term as described in the specification. As per Williamson, the standard is “whether the words of the claim are understood by person of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” A “biasing mechanism” has no inherent structure to one of ordinary skill in the art, and one of ordinary skill would need to go to the specification to determine the structure and its equivalents – thus 112f interpretation is necessary and applicable. 

Previous 112b rejections stand, and new 112b rejections are provided, necessitated by amendment. Examiner appreciates applicant clarifying the language of Claim 16. Applicant essentially agreed that examiners interpretation is correct – that the fluid drives the rotary device, which in turn actuates a power retrieval device. In examiners previous proposed amendment to overcome the 112b rejection, examiner removed the term “working fluid”. As stated in the previous 112b rejection, the claim already recites an operating fluid. Subsequent usage of the term working fluid implies another fluid, different from the operating fluid, is circulated through the rotary device to actuate a power retrieval device, when the specification seems to describe only a single fluid. This was the crux of the indefiniteness. Examiner suggests amending to delivering a working force from the rotary device to a power retrieval device for the obtaining of the power in response to the rotation, since this matches the flow diagram in Figure 5. 

Applicant amended the claims to incorporate a set predetermined maximum range of motion for the head. Although this language does not have explicit support in the specification, the tab 250 and associated slot in the figures are clearly capable of performing this function. 

With regards to Mordukhovich, applicant argues that the stops 64 limit retraction or inward travel, but do not represent a feature of interface between the head that provides a set predetermined maximum range of movement – rather a protective maximum degree of retraction is all that results. Examiner respectfully disagrees. While Figure 2 of Mordukhovich appears to depict only stops 64 limiting retraction, Paragraph 24 of Mordukhovich clearly teaches that “although the radially inward limit of travel of the inserts or members 60 will typically be established by full compression of the tension springs 62, the radially inward and outward travel of the members or inserts 60 may be limited by stops 64 which may take the form of shoulders, pins, projections or other travel limiting features”. Thus, Mordukhovich envisions additional stops, beyond those which are depicted, which act to limit maximum protrusion of the heads. Limiting maximum protrusion of the head would require some form of slot, under broadest reasonable interpretation, on the head itself that interacts with the tabs 64. Although not explicitly relied on, the embodiment of Figure 3 of Mordukhovich teaches one possible form of this via shoulders 78, which clearly act to limit the maximum range of motion for the heads. The shoulders 78 interact with shoulders 84 of a wider part 82 of the head. The space formed between the narrow part of the head 86 and the inner surface of channel 74 along which the head radially slides, forms a slot in the head under broadest reasonable interpretation, which interfaces with these shoulders. 

Applicant provides a similar argument against Ting, arguing that the limitation tabs 32 only limit the degree of extension, not the entire range of motion and thus there is no set predetermined maximum range of motion as recited. Examiner respectfully disagrees. The shape of the channel limits the entire range of radial motion of the blades 23 of Ting. Although not explicitly described in Ting, the limitation slots depicted in Figures 2 – 4 clearly have shoulders at their radially outer end to limit extension of the head, and a bottom surface at the radially inner end to limit maximum retraction. Since these surfaces/features are an integral part of the rotatable housing itself, the design sets a predetermined maximum range of motion of the heads as recited. Furthermore, as described in the arguments above pertaining to Mordukhovich, the space formed between the narrow part of the head 23 and the inner surface of channel 213 along which the head radially slides, forms a slot in the head under broadest reasonable interpretation, which interfaces with these limitation tabs 32.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8, Line 4 recites a housing defining a head chamber to accommodate the shifting head. Line 10 then goes on to recite a housing accommodating the shifting head. Examiner believes these refer to the same housing, and the instance in Line 10 should be corrected to the housing. 

Claim 16 recites circulating a working fluid from the rotary device to actuate a power retrieval device for the obtaining of the power in response to the rotation. Claim 16 already recites circulating an operating fluid, and the specification is silent to any fluid other than the operating fluid. Art will be applied under the interpretation that circulating a working fluid from the rotary device to actuate a power retrieval device for the obtaining of the power in response to the rotation was meant to say delivering a working force from the rotary device to a power retrieval device for the obtaining of the power in response to the rotation, since this matches the flow diagram in Figure 5. 

Claims 9 – 15 and 17 – 20 are rejected by virtue of their dependence on Claims 8 and 16. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mordukhovich (US 2009/0148324).

With regards to Claim 1:

Mordukhovich discloses a rotary positive displacement device (Figure 2) comprising:

a rotatable offset housing (rotor 50) defining an operating fluid chamber (cavity 24);

a casing (housing 22) about the housing for altering a volume of the chamber (as seen in Figure 2); and

a position shiftable head (members 60) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (Paragraph 25: “As the speed of the rotor 50 increases due to an increase in the operating speed of components of the automatic transmission 10, the members or inserts 60 translate radially outwardly relative to the rotor 50 and occupy increasing volume in the space between each pair of adjacent vanes 54, thereby reducing the displacement of the vane pump 20 and the pumped volume per rotation of the vane pump 20”); and

a tab (stops 64) of the housing for interfacing with a slot of the position shiftable head to establish a set predetermined maximum range of motion for the head (Paragraph 24: “the radially inward and outward travel of the members or inserts 60 may be limited by stops 64 which may take the form of shoulders, pins, projections or other travel limiting features”, with limiting of the outer travel requiring some form of slot, under broadest reasonable interpretation, on the head).


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting (US 2014/0000447).

With regards to Claim 1:

Ting discloses a rotary positive displacement device (Figures 2 – 4) comprising:

a rotatable offset housing (axle 21 with outer surface 211) defining an operating fluid chamber (receiving room 11);

a casing (cylinder 1) about the housing for altering a volume of the chamber (as seen in Figures 3, 4); and

a position shiftable head (secondary blades 23) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (see Figures 3, 4, and Paragraphs 26, 27, secondary blades 23 extend into the volume between main blades 22, thereby reducing the volume); and

a tab (limitation slots 32) of the housing for interfacing with a slot (the space formed between the narrow part of the head 23 and the channel 213 along which the head radially slides, forms a slot under broadest reasonable interpretation, which interfaces with these limitation tabs 32) of the position shiftable head to establish a set predetermined maximum range of motion for the head (Paragraph 14: “the limitation mechanism is able to prevent the secondary blade from leaving the secondary sliding slot”, see also Figures 3, 4, and Paragraphs 27, 28, see also bottom surface of channel 213 limiting retraction).

With regards to Claim 2:

Ting discloses the device is a vane expander (see abstract: “motor”, see also Paragraph 13: “The axle and the main blades partition the receiving room into a plurality of air chamber to enable compressed air to drive the rotor to rotate and to be released from the outlet”) comprising at least one vane seal (main blades 22) between the housing and an inner surface of the casing for further defining the chamber (see Figures 3, 4).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2014/0000447) in view of Mordukhovich (US 2009/0148324).

With regards to Claim 3:

Ting does not explicitly disclose a biasing mechanism accommodated by the housing to regulate one of a position of the head and a position of the vane seal. Mordukhovich (Figure 2) teaches a similar structure including a rotatable offset housing (rotor 50) defining an operating fluid chamber (cavity 24); a casing (housing 22) about the housing for altering a volume of the chamber (as seen in Figure 2); a position shiftable head (members 60) further defining the chamber to responsively regulate chamber volume in response to the altering thereof; and a vane seal (vanes 54). Mordukhovich further teaches a biasing mechanism (tension springs 62) accommodated by the housing to regulate one of a position of the head and a position of the vane seal (Paragraph 24 of Mordukhovich, springs control radial movement of members 60). Mordukhovich teaches that this provides the rotary machine with a self-compensating function which “achieves improved uniformity of fluid flow by providing maximum displacement at low speeds and reduced displacement at higher speeds” (Paragraph 7). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Mordukhovich, it would have been obvious to one of ordinary skill in the art to modify the system of Ting by adding a spring biasing means to better control radial movement of the secondary blade based on desired reduction displacement. 

With regards to Claim 4:

The Ting modification of Claim 3 teaches the biasing mechanism is a spring (springs 62, Figure 2 of Mordukhovich). 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2014/0000447) in view of Held et al. (hereafter “Held” – US 2010/0156112).

With regards to Claim 6:

Ting discloses a shaft (axle 21) extending from the housing to beyond the casing (as seen in Figure 2), but does not disclose that the shaft is for suppling work to a power retrieval device. Held (Figure 1A) teaches a power cycle including a positive displacement expander (expander 3, see Paragraph 36: “The expansion device may have an axial or radial construction; it may be single or multi-staged. Examples include a geroler, a gerotor, other types of positive displacement devices such as a pressure swing, a turbine, or any other device capable of transforming a pressure or pressure/enthalpy drop in a working fluid into mechanical energy”). Held goes on to teach that the expander is coupled to a power retrieval device (Paragraph 7: “a power generator (such as for example an alternator) which is coupled to the expander”) for suppling work to the power retrieval device (Paragraph 28: “The heat engine 100 may also include a means for converting mechanical energy from the one or more expansion devices into electricity; such means may include but are not limited to a generator, alternator 2, or other device(s)”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Ting by coupling the shaft of the motor to a generator in order to yield the predictable result of generating electricity. 

With regards to Claim 7:

Ting does not explicitly disclose the chamber accommodates an operating fluid selected from a group consisting of supercritical fluid, CO2, helium and steam, instead disclosing a compressed air working fluid. Held (Figure 1A) teaches a power cycle including a positive displacement expander (expander 3, see Paragraph 36: “The expansion device may have an axial or radial construction; it may be single or multi-staged. Examples include a geroler, a gerotor, other types of positive displacement devices such as a pressure swing, a turbine, or any other device capable of transforming a pressure or pressure/enthalpy drop in a working fluid into mechanical energy”). Held goes on to teach that the working fluid is supercritical CO2 (Paragraph 21). As per Figure 2, the pressure v enthalpy curve depicts that the fluid always stays either gaseous or supercritical throughout the cycle, making a positive displacement rotary expander appropriate for use in this cycle. Furthermore, CO2 is considerably more dense than air, allowing for a greater mass flow rate through the expander, i.e. more power at the expander. MPEP 2143B teaches it is obvious to substitute known element for one another in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Ting by using supercritical carbon dioxide as the working fluid instead of air to yield the predictable result of generating more work from expansion of the working fluid, as described above. 


Claims 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (hereafter “Held” – US 2010/0156112) in view of Ting (US 2014/0000447).

With regards to Claim 8:

Held discloses a system (Figure 1A) comprising:

a rotary positive displacement device (expander 3, see Paragraph 36) with a volume expanding operating fluid chamber;

a dedicated heat exchanger (waste heat exchanger 5) for supplying a heated operating fluid to the operating fluid chamber; and

a dedicated cold exchanger (cooler 12) for obtaining the operating fluid from the device upon rotation of the device housing.

Held does not explicitly disclose the volume of the rotary positive displacement device is defined in part by a shifting head responsive to pressure in the operating fluid chamber. Ting teaches a rotary positive displacement device (Figures 2 – 4) comprising: a rotatable offset housing (axle 21 with outer surface 211) defining an operating fluid chamber (receiving room 11) and a head chamber (slots 213); a casing (cylinder 1) about the housing for altering a volume of the chamber (as seen in Figures 3, 4); and a position shiftable head (secondary blades 23) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (see Figures 3, 4, and Paragraphs 26, 27, secondary blades 23 extend into the volume between main blades 22, thereby reducing the volume); and a tab (limitation slots 32) of the housing for interfacing with a slot (the space formed between the narrow part of the head 23 and the channel 213 along which the head radially slides, forms a slot under broadest reasonable interpretation, which interfaces with these limitation tabs 32) of the position shiftable head to establish a set predetermined maximum range of motion for the head (Paragraph 14: “the limitation mechanism is able to prevent the secondary blade from leaving the secondary sliding slot”, see also Figures 3, 4, and Paragraphs 27, 28, see also bottom surface of channel 213 limiting retraction). Ting uses their rotary expander for compressed air expansion. MPEP 2143B teaches it is obvious to substitute known element for one another in order to yield predictable results. In this case, Held does not teach the exact type of rotary expander relied on. Ting teaches a rotary expander including a shifting head which aids in varying the volume of the expansion chamber. Ting also teaches that the secondary blades yield a more uniform drive and reduce friction, thereby improving torque output of the motor (Paragraph 35). Given the teachings of Ting, it would have been obvious to one of ordinary skill in the art to modify the system of Held by replacing the expander of Held with the expander of Ting in order to yield the predictable result of expanding the carbon dioxide fluid and generating work at the generator (2) of Held, as well as the benefits described above.

With regards to Claim 9:

The Held modification of Claim 8 teaches the housing is mechanically coupled to a shaft (shaft 21, Figure 2 of Ting) for rotation thereof and extending from the rotary device (see Figure 2 of Ting).

With regards to Claim 10:

The Held modification of Claim 8 teaches the shaft is mechanically linked to at least one power retrieval device (generator 2, Figure 1A of Held).

With regards to Claim 11:

The Held modification of Claim 8 teaches the power retrieval device is one of a motor, a flywheel and a generator (generator 2, see Figure 1A of Held and Paragraph 28). 

With regards to Claim 12:

The Held modification of Claim 8 teaches the at least one power retrieval device is multiple power retrieval devices mechanically linked to one another (generator 2 of Held and associated gearbox, see Paragraph 43 of Held: “The electrical producing means may alternatively be any known means of converting mechanical energy into electricity including a generator or alternator 2. It may be operatively coupled to the primary system expander 3 by a gear box”).

With regards to Claim 13:

The Held modification of Claim 8 teaches the dedicated heat exchanger (waste heat exchanger 5, Figure 1A of Held) is supplied with a heat flow of water for supplying the heat to the operating fluid (see Figure 1A of Held, above heat exchanger 5, it states “waste heat source thermal xp / steam”, see also Paragraph 56: “water heat source”).

With regards to Claim 14:

The Held modification of Claim 8 teaches the operating fluid is a compressible fluid selected from a group consisting of supercritical CO2, supercritical steam, supercritical helium and a non-supercritical fluid (Paragraphs 21, 22 of Held: supercritical CO2).

With regards to Claim 15:

The Held modification of Claim 8 teaches a recuperator (recuperator 6, Figure 1A of Held) in hydraulic communication with each of the cold exchanger and the heat exchanger for intermediate heat recovery and temperature regulation of the operating fluid (Paragraph 58 of Held).

With regards to Claim 16:

Held, in its natural use, discloses a method of obtaining power from a system (Figure 1A), the method comprising:

circulating operating fluid (Paragraphs 21, 22 of Held: supercritical CO2) to a rotary positive displacement device (expander 3, see Paragraph 36) for rotation thereof; and

delivering a working force from the rotary device to actuate a power retrieval device (generator 2) for the obtaining of the power in response to the rotation (Paragraphs 28, 43).

Held does not explicitly disclose shifting a position of a head in fluid communication with the rotary device to enhance the rotation and maintaining the position of the head within a set predetermined maximum range of motion by an interfacing of a tab of one of the head and a head chamber accommodating the head with a slot of the other of the head and the head chamber. Ting teaches a rotary positive displacement device (Figures 2 – 4) comprising: a rotatable offset housing (axle 21 with outer surface 211) defining an operating fluid chamber (receiving room 11) and a head chamber (slots 213); a casing (cylinder 1) about the housing for altering a volume of the chamber (as seen in Figures 3, 4); and a position shiftable head (secondary blades 23) further defining the chamber to responsively regulate chamber volume in response to the altering thereof (see Figures 3, 4, and Paragraphs 26, 27, secondary blades 23 extend into the volume between main blades 22, thereby reducing the volume); and a tab (limitation slots 32) of the housing for interfacing with a slot (the space formed between the narrow part of the head 23 and the channel 213 along which the head radially slides, forms a slot under broadest reasonable interpretation, which interfaces with these limitation tabs 32) of the position shiftable head for maintaining the position of the head within a set predetermined maximum range of motion by an interfacing of the tab of one of the head and the head chamber accommodating the head with the slot of the other of the head and the head chamber (Paragraph 14: “the limitation mechanism is able to prevent the secondary blade from leaving the secondary sliding slot”, see also Figures 3, 4, and Paragraphs 27, 28, see also bottom surface of channel 213 limiting retraction). Ting uses their rotary expander for compressed air expansion. MPEP 2143B teaches it is obvious to substitute known element for one another in order to yield predictable results. In this case, Held does not teach the exact type of rotary expander relied on. Ting teaches a rotary expander including a shifting head which aids in varying the volume of the expansion chamber. Ting also teaches that the secondary blades yield a more uniform drive and reduce friction, thereby improving torque output of the motor (Paragraph 35). Given the teachings of Ting, it would have been obvious to one of ordinary skill in the art to modify the system of Held by replacing the expander of Held with the expander of Ting in order to yield the predictable result of expanding the carbon dioxide fluid and generating work at the generator (2) of Held, as well as the benefits described above.   

With regards to Claim 17:

The Held modification of Claim 16 teaches heating the operating fluid (in heat exchanger 5, Figure 1A of Held) in advance of circulating to the rotary device; circulating the operating fluid from the rotary device (via valves 25, 26 of Held); and cooling the operating fluid (in cooler 12 of Held).

With regards to Claim 18:

The Held modification of Claim 16 teaches the heating of the operating fluid is facilitated by a heat exchanger (heat exchanger 5 of Held) with the aid of heated water by one of geothermal, solar and waste heat (see Figure 1A of Held, above heat exchanger 5, it states “waste heat source thermal xp / steam”, see also Paragraph 56: “water heat source”).

With regards to Claim 19:

The Held modification of Claim 16 teaches the heating of the operating fluid is to a temperature of less than about 500°F (see Figure 2 of Held, point C corresponds to the state of the fluid exiting heat exchanger 2 – it is at a pressure of 3000 psia and ~ 600 kJ/kg, equating to a temperature of 395 degrees F).

With regards to Claim 20:

The Held modification of Claim 16 teaches the cooling of the operating fluid is facilitated by a cold exchanger (cooler 12 of Held) with the aid of one of water at room temperature and evaporatively cooled water (Paragraphs 25 and 55 of Held: “cooling water from the cooler/condenser”, see also Figure 1A, and Paragraph 45 describing the temperature at the inlet of the pump, which includes room temperature).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (hereafter “Held” – US 2010/0156112) in view of Ting (US 2014/0000447), further in view of Kaplan et al. (hereafter “Kaplan” – US 2010/0071368).

With regards to Claim 12 (Alternate):

The Held modification of Claim 8 does not explicitly teach the at least one power retrieval device is multiple power retrieval devices mechanically linked to one another. Kaplan (Figure 1) teaches a power cycle including an expander (111, 112) connected to a power retrieval device (generator 117) via a drivetrain (115). Kaplan goes on to teach that “[i]t is also contemplated that common drivetrain 115 connects the high pressure and low pressure vapor turbines 111, 112 to multiple generators” (Paragraph 26), i.e. multiple power retrieval devices mechanically linked to one another. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, using multiple generators would yield the predictable result of generating more electricity, and allows for some generators to be driven at different speeds, thus generating different frequencies. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Held as modified in the rejection of Claim 8 by adding more generators to the common drive train of the expander (3) in order to yield the predictable results above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, September 1, 2022